

109 HR 2882 IH: Great Basin National Heritage Area and Mormon Pioneer National Heritage Area Extension Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2882IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mr. Horsford (for himself and Mr. Stewart) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization of the Mormon Pioneer National Heritage Area, to designate the Great Basin National Heritage Route in the State of Nevada as the Great Basin National Heritage Area, to designate the Great Basin Heritage Route Partnership as the Great Basin Heritage Area Partnership, to extend the authorization of the Great Basin National Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the Great Basin National Heritage Area and Mormon Pioneer National Heritage Area Extension Act.2.Extension of authorization of the Mormon Pioneer National Heritage AreaSection 260 of the Mormon Pioneer National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1807) is amended by striking 15 years and inserting 30 years. 3.Great Basin National Heritage Area(a)Designation of the Great Basin National Heritage AreaThe Great Basin National Heritage Route Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1824) is amended—(1)by striking the Heritage Route each place it appears and inserting the Heritage Area;(2)by striking along each place it appears and inserting in;(3)in the subtitle heading, by striking Route and inserting Area;(4)in section 291, by striking Route and inserting Area; (5)in section 291A(a)—(A)in paragraphs (2) and (3), by striking the Great Basin Heritage Route each place it appears and inserting the Great Basin National Heritage Area; and(B)in paragraph (13), by striking a Heritage Route and inserting a Heritage Area; (6)in section 291B, by striking paragraph (2) and inserting the following:(2)Heritage areaThe term Heritage Area means the Great Basin National Heritage Area established by section 291C(a). ;(7)in section 291C—(A)in the section heading, by striking Route and inserting Area; and(B)in subsection (a), by striking Heritage Route and inserting Heritage Area; and(8)in section 291L(d), in the subsection heading, by striking in heritage route and inserting in heritage area.(b)Designation of Great Basin Heritage Area PartnershipThe Great Basin National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1824) is amended by striking Great Basin Heritage Route Partnership each place it appears and inserting Great Basin Heritage Area Partnership. (c)Extension of authorization of the Great Basin National Heritage AreaSection 291J of the Great Basin National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1831) is amended by striking 15 years and inserting 30 years.